Title: From James Madison to Eliza House Trist, [29 October] 1788
From: Madison, James
To: Trist, Eliza House


[29 October 1788]
… I expected by this time to have been in Philada. My plan has been impeded by several circumstances. The only insuperable one has been a continued indisposition which has at length terminated in a complaint which has been promoted by my sedentary life, and which incapacitates me for travelling. I am at present having medical relief, and shall leave this as soon as I can. I calculate on some pretty early day in the approaching week. John will not accompany me, nor probably have much further connection with any corporeal beings; though he enjoys the fallacious hope of being soon recovered, and is fondly persuaded that some little transitory & variable symptom is the only obstacle to it.… I have heard nothing lately from Mr. Randolph. He quits the Government about this time and goes into the assembly. It is not impossible that he may be succeeded by your friend Col. Grayson, though the event will depend on several contingencies. I have heard from Mr. Jefferson as late as the 12th of August.…
